

Exhibit 10(d)


cbslogo.gif [cbslogo.gif]
51 West 52nd Street
New York, NY 10019    


Gil Schwartz
c/o CBS Corporation
51 W. 52nd Street
New York, NY 10019


Dear Gil:
August 4, 2017

Reference is made to your employment agreement with CBS Corporation (“CBS”),
dated as of July 1, 2016 (the “Agreement”). All defined terms used without
definitions shall have the meanings provided in the Agreement. This letter, when
fully executed below, shall amend the Agreement as follows:


1.    Paragraph 7(b)(ii)(E) of the Agreement shall be amended to add new clauses
(IV) and (V) and to revise clause (III) in its entirety to read as follows:


“(III)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest after the eighteen-month period following your termination date and on or
before the third anniversary of the termination date, shall continue to vest in
accordance with their established vesting schedule until all such stock options
are fully vested and exercisable, and such stock options shall continue to be
exercisable until their expiration date, subject to your continued compliance
with the obligations set forth in paragraphs 6(a) and 6(b) of this Agreement
during such 18-month continued vesting period.


(IV)    All restricted share unit (‘RSU’) awards and other equity awards (or
portions thereof) that would otherwise vest on or before the end of an eighteen
(18) month period following your termination date (the ‘Accelerated Share
Awards’) shall immediately vest on the Release Effective Date, but settlement of
such awards shall occur in accordance with the established vesting and
settlement schedule for such awards as though their vesting were not accelerated
pursuant to this clause (E)(IV); provided, however, that with respect to
Accelerated Share Awards that remain subject to performance-based vesting
conditions on your termination date, in the event and limited to the extent that
compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such Accelerated Share Award under
Internal Revenue Code Section 162(m) (‘Code Section 162(m)’), such Accelerated
Share Award shall vest if and to the extent that, after the end of the
applicable performance period, the Committee certifies that a level of the
performance goal relating to such Accelerated Share Award has been met (and
without the application of any negative discretion by the Committee that does
not also apply to substantially




--------------------------------------------------------------------------------

Gil Schwartz
August 4, 2017
Page 2




all other senior executives of CBS), or, if later, the Release Effective Date,
and shall be settled in accordance with the established vesting and settlement
schedule for such awards as though their vesting were not accelerated pursuant
to this clause (E)(IV).


(V)    All RSU awards and other equity awards (or portions thereof) that would
otherwise vest after the eighteen-month period following your termination date
and on or before the third anniversary of the termination date (the ‘Continued
Share Awards’) shall continue to vest in accordance with their established
vesting schedule, subject to your continued compliance with the obligations set
forth in paragraphs 6(a) and 6(b) of this Agreement during such 18-month
continued vesting period.”


2.    Paragraph 7(c)(ii)(E) of the Agreement shall be amended to add new clauses
(IV) and (V) and to revise clause (III) in its entirety to read as follows:


“(III)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest after the eighteen-month period following your termination date and on or
before the third anniversary of the termination date, shall continue to vest in
accordance with their established vesting schedule until all such stock options
are fully vested and exercisable, and such stock options shall continue to be
exercisable until their expiration date, subject to your continued compliance
with the obligations set forth in paragraphs 6(a) and 6(b) of this Agreement
during such 18-month continued vesting period.


(IV)    All Accelerated Share Awards shall immediately vest on the Release
Effective Date, but settlement of such awards shall occur in accordance with the
established vesting and settlement schedule for such awards as though their
vesting were not accelerated pursuant to this clause (E)(IV); provided, however,
that with respect to Accelerated Share Awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such
Accelerated Share Award under Code Section 162(m), such Accelerated Share Award
shall vest if and to the extent that, after the end of the applicable
performance period, the Committee certifies that a level of the performance goal
relating to such Accelerated Share Award has been met (and without the
application of any negative discretion by the Committee that does not also apply
to substantially all other senior executives of CBS), or, if later, the Release
Effective Date, and shall be settled in accordance with the established vesting
and settlement schedule for such awards as though their vesting were not
accelerated pursuant to this clause (E)(IV).


(V)    All Continued Share Awards shall continue to vest in accordance with
their established vesting schedule, subject to your continued compliance with




--------------------------------------------------------------------------------

Gil Schwartz
August 4, 2017
Page 3




the obligations set forth in paragraphs 6(a) and 6(b) of this Agreement during
such 18-month continued vesting period.”


3.    Paragraph 7(k)(ii)(E) of the Agreement shall be amended to revise clause
(III) in its entirety to read as follows:


“(III)    With respect to all awards of RSUs and other equity awards (or
portions thereof) that have not vested on the date your employment is
terminated, such awards shall accelerate and vest immediately on the Release
Effective Date, but settlement of such awards shall occur in accordance with the
established vesting and settlement schedule for such awards as though their
vesting were not accelerated pursuant to this clause (E)(III); provided,
however, that with respect to RSUs and other equity awards (or portions thereof)
that remain subject to performance-based vesting conditions on your termination
date, in the event and limited to the extent that compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of any such award under Code Section 162(m), such award shall vest
if and to the extent that, after the end of the applicable performance period,
the Committee certifies that a level of the performance goal relating to such
award has been met (and without the application of any negative discretion by
the Committee that does not also apply to substantially all other senior
executives of CBS), or, if later, the Release Effective Date, and shall be
settled in accordance with the established vesting and settlement schedule for
such awards as though their vesting were not accelerated pursuant to this clause
(E)(III).”


4.    Paragraphs 7(b)(ii) and 7(c)(ii) of the Agreement shall each be amended to
insert the phrase “and Continued Share Awards” immediately following the term
“Accelerated Share Awards” in the last paragraph thereof.


5.    This letter may be executed in one or more counterparts, including by
facsimile, and all of the counterparts shall constitute one fully executed
agreement. The signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.


6.    Except as otherwise provided herein, the Agreement shall continue in full
force and effect in accordance with its terms.


[signature page to follow]








--------------------------------------------------------------------------------






If the foregoing correctly sets forth our understanding, please sign, date, and
return this letter to the undersigned for execution on behalf of CBS; after this
letter has been executed by CBS and a fully-executed copy returned to you, it
shall constitute a binding amendment to the Agreement.


 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
 
 
 
Name:
Anthony G. Ambrosio
 
 
Title:
Senior Executive Vice President,
 
 
 
 
 
Chief Administrative Officer &
 
 
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Gil Schwartz
 
 
 
Gil Schwartz
 
 
 
 
 
 
 
 
 
 
Dated:
August 4, 2017
 
 
 
 
 
 
 
 
 








